DETAILED ACTION
Applicant’s amendment and arguments filed March 23, 2022 is acknowledged.
	Applicant’s filed terminal disclaimer has overcome the previous non-statutory double patenting rejection.
Claims 1, 6, 7, 13, and 18 have been amended.
Claims 2, 5, 8, 11, 14, and 17 are cancelled.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on May 23, 2022 has been considered by the Examiner and made of record in the application.




Terminal Disclaimer
The terminal disclaimer filed on March 29, 2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments and Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 are allowed.
Applicant’s arguments, filed May 23, 2022, with respect to the previous rejection(s) based on the combination of Kim and Brown have been fully considered and are persuasive, illustrating how the claims, as presently amended, distinguish from each of the cited references and their proposed combinations.  Therefore, the rejection has been withdrawn, and the claims are allowed over the prior art of record.
The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, determining a maximum information block length of a code block according to physical channel resource parameters that describe a number of symbols and a number of subcarriers associated with the TB, and a modulation scheme of a transmission signal that includes the TB, a coding rate of the TB, and a number of spatial layers occupied by the transmission signal; and wherein an information length of each of the two or more code blocks after the dividing the TB is determined according to a set of information block lengths supported by an encoder, the number of the two or more code blocks, the size of the TB and the length of the CRC bits of each code block.  See the Notice of Allowance dated February 21, 2020 in parent application 15/566,771.  The same reasoning applies to claims 7 and 13.  Accordingly, claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 2, 2022
	
	
	/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477